tf$>
&0      15$&
                                                                               *^3&
                       No. 02-15-00223-CV; 02-15-00224-CV;                        % !**&&«
                                                                                        O/t


                                                                          °«5*4 ®ta"W**
                         02-15-00225-CV; 02-15-00226-CV
                         02-15-00227-CV; 02-15-00228-CV
                         02-15-00233-CV; 02-15-00234-CV
                                                                                      4/r
                         02-15-00235-CV          02-15-00236-CV
                                                                                        ' c**fe'/f


ADAM    K.   GOLDEN                          §        IN THE
        Appellant
                                             §        SECOND COURT OF APPEALS
vs.


                                             §        AT FORT WORTH,      TEXAS
THE    ST'ATE   OF   TEXAS

        Appellee




                      APPELLANT'S    MOTION      TO   DISMISS    APPEAL

        COMES NOW,      Adam K.    Golden,   Appellant,         and files this Motion

To Dismiss Appeal, and in support states the following:


        In   light of    England'vs State,        2013 Tex-      App.    LEXIS 6660,

Third District, Austin, the issues presented have already been

affirmatively decided.            As such,   Appellant has no issues for^the

Second Court of Appeals            to decide.

        WHEREFORE,      Appellant    ask the Second Court of Appeals to

dismiss the appeal.

                                                        Respectfully submitted




                                                        Adam Golden

                                                         1100   HWY    1807

                                                        Venus; ,      Texas   76084
                                   Certificate      of   Service




      I,    Adam qolden,         hereby certify that on the date                 indicated
below,          T sent a    true and   Correct coov of the Appellants Motion

To Dismiss          Appeal      to counsel   for    the State of Texas bv placinq

such       in    the United States      Mail,      postaqe     prepaid,        addressed   to

the    followinq:



Ms.    Debra       A.    Windsor

Assistant          District      Attorney

401    W.       Bleknap St.

Fort       Worth,       Texas   76196-0201



 Dated          Auqust    17,   2015            Adam Golden

                                                1100     HWY   1.807

                                                Venus,     Texas       76084
    RECEIVED

     AUG 21 2015
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS
  DEgWCOf^.K^LERROl 5


     Second Court of        Appeals

     Tim Curry Criminal        Justice Center

     401 W.      Belknap,   Suite 9000
     Fort Worth,      Texas     76196-0211.



     Re:    Motion to Dismiss Appeal



     Clerk,



             Please find      the enclosed Notion to Dismiss Appeal to be

     filed with      the court this date.     I   thank   vou   in advance.



     Sincerely




     Adam   K.   Golden